Citation Nr: 0534827	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  93-09 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to pulmonary sarcoidosis.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for a bilateral 
shoulder disability, to include as secondary to pulmonary 
sarcoidosis.

4.  Entitlement to service connection for a disability 
manifested by body cramps, to include as secondary to 
pulmonary sarcoidosis.

5.  Entitlement to service connection for a disability 
manifested by a sore throat and a chronic cough, to include 
as secondary to pulmonary sarcoidosis.

6.  Entitlement to service connection for a cardiovascular 
disability, to include as secondary to pulmonary sarcoidosis.  

7.  Entitlement to service connection for ulcers, to include 
as secondary to pulmonary sarcoidosis.  

8.  Entitlement to service connection for a liver disability, 
to include as secondary to pulmonary sarcoidosis.  

9.  Entitlement to service connection for a spleen 
disability, to include as secondary to pulmonary sarcoidosis.  

10.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.  

11.  Entitlement to an initial compensable rating for sarcoid 
skin lesions.  

12.  Entitlement to an initial compensable rating for dry eye 
and conjunctivitis, for the period preceding December 13, 
2001.  

13.  Entitlement to an initial rating higher than 20 percent 
rating for dry eye and conjunctivitis, for the period 
beginning December 13, 2001.  

14.  Entitlement to a higher initial rating higher than 20 
percent rating for diabetes.  

15.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

(In a separate decision, the Board has addressed the issue of 
entitlement to vocational rehabilitation services under 
Chapter 31, Title 38, United States Code)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
November 1953 and from October 1957 to May 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to an increased rating for sarcoidosis 
from 30 percent disabling and denied entitlement to an 
increased (compensable) rating for hearing loss.  The appeal 
also arises from a January 1994 rating decision which denied 
entitlement to service connection for a skin disability on a 
direct basis and denied entitlement to a TDIU.  The January 
1994 rating decision also denied entitlement to service 
connection for arthritis in both legs, to include the knees 
and ankles, arm problems, bursitis, body cramps, an eye 
condition, and a sore throat and cough, all as secondary to 
the veteran's service-connected sarcoidosis.

On a form dated February 2000, the veteran indicated that the 
hearing issue was satisfactorily resolved.  Accordingly, the 
issue of an increased (compensable) rating for bilateral 
hearing loss is no longer in appellate status.  

By rating decision dated January 2000, the RO denied service 
connection for ulcer, liver and spleen disabilities as 
secondary to pulmonary sarcoidosis, and a heart disability.  
The RO also granted service connection for dry eye and 
conjunctivitis, as well as for sarcoid skin lesions and 
assigned noncompensable ratings for both disabilities.  The 
veteran disagreed with the 4 denials of service connection, 
as well as with the initial noncompensable ratings assigned 
for dry eye and conjunctivitis and sarcoid skin lesions.  The 
RO thereafter issued a statement of the case regarding these 
6 issues.  As the veteran subsequently submitted a 
substantive appeal regarding these 6 issues, it is determined 
that they also are in appellate status.

The appeal also arises from a February 2002 rating decision 
which granted service connection for diabetes and assigned a 
20 percent rating.  

The veteran's claim was remanded in June 1999, February 2001, 
and December 2003.  

By rating decision dated May 2002, the RO granted the veteran 
an increased rating for his dry eye and conjunctivitis to 20 
percent effective December 13, 2001. 


FINDINGS OF FACT

1.  The veteran's bilateral knee disorders began several 
years after service and are not the result of a disease or 
injury in service; the disability is not due to his service-
connected pulmonary sarcoidosis.  

2.  The veteran's bilateral ankle disorders began several 
years after service, and are not the result of a disease or 
injury in service; the disability is not due to his service-
connected pulmonary sarcoidosis.  

3.  The veteran's bilateral shoulder disorders began several 
years after service, and are not the result of a disease or 
injury in service; the disability is not due to his service-
connected pulmonary sarcoidosis.  

4.  The veteran's body cramps began several years after 
service, and are not the result of a disease or injury in 
service; the disability is not due to his service-connected 
pulmonary sarcoidosis.  

5.  The veteran's cardiovascular disorders began several 
years after service, and are not the result of a disease or 
injury in service; the disability is not due to his service-
connected pulmonary sarcoidosis.  

6.  The veteran does not have disability manifested by cough 
and sore throat that is separate from the sarcoidosis for 
which he has already been granted service connection.  

7.  The veteran does not have ulcers.  

8.  The veteran does not have a diagnosed spleen disability.  

9.  The veteran does not have a diagnosed liver disability.  

10.  The veteran's sarcoidosis is not manifested by severe 
dyspnea on slight exertion with marked impairment of health.  

11.  The veteran does not take systemic high dose 
(therapeutic) corticosteroids for his sarcoidosis.  

12.  The veteran's pulmonary function tests have not shown a 
Forced Expiatory Volume in one second (FEV-1) of 40 to 55 % 
predicted; a ratio of FEV-1/Forced Vital Capacity (FVC) of 40 
to 55 % percent; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 55 
percent predicted; or, a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit.  

13.  Throughout the period from the grant of service 
connection to the present, the veteran has had itching and 
involvement of an extensive area from his sarcoid skin 
lesions.  

14.  Throughout the period from the grant of service 
connection to the present, the veteran has not had constant 
exudation or itching, extensive lesions, or marked 
disfigurement from his sarcoid skin lesions.  

15.  Throughout the period from the grant of service 
connection to the present, the veteran's sarcoid skin lesions 
have not affected 20 to 40 percent of his entire body or 
exposed areas.  

16.  Throughout the period from the grant of service 
connection to the present, the veteran has not required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for 6weeks or more during a 12 month 
period. 
 
17.  For the period preceding December 13, 2001, the 
veteran's dry eyes did not interfere with his lacrymal duct.  

18.  For the period preceding December 13, 2001, the veteran 
did not have active conjunctivitis.  

19.  For the period beginning December 13, 2001, the 
veteran's dry eyes interfered with his lacrymal duct.  

20.  The veteran does not have residuals from his 
conjunctivitis.  

21.  Throughout the period from the effective date of the 
grant of service connection, the veteran's diabetes has 
required his taking insulin and being on a restricted diet; 
however, the evidence does not show that he has had to 
regulate his activities.

22.  The veteran's service-connected conditions are: 
pulmonary sarcoidosis (rated as 30 percent disabling); 
diabetes mellitus (rated as 20 percent disabling); dry eye 
and conjunctivitis (rated as 20 percent disabling); hearing 
loss (rated as 10 percent disabling); tinnitus (rated as 10 
percent disabling); peripheral neuropathy of the left leg 
(rated as 10 percent disabling); peripheral neuropathy of the 
right (rated as 10 percent disabling); sarcoid skin lesions 
(rated as 10 percent disabling); and, bilateral 
nonproliferative diabetic retinopathy (rated as 
noncompensably disabling).  His veteran's service-connected 
disabilities do not prevent him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral knee disorders were not incurred 
in active service, and were not proximately due to, or the 
result of the service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (a) (2005).  

2.  The veteran's bilateral ankle disorders were not incurred 
in active service, and were not proximately due to, or the 
result of the service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (a) (2005).  

3.  The veteran's bilateral shoulder disorders were not 
incurred in active service, and were not proximately due to, 
or the result of the service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (a) (2005).  

4.  The veteran's cardiovascular disorders were not incurred 
in active service, and were not proximately due to, or the 
result of the service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (a) (2005).  

5.  A disability manifested by body cramps was not incurred 
in active service, and was not proximately due to, or the 
result of the service-connected pulmonary sarcoidosis.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(a) (2005).  

6.  The grant of service connection for disability manifested 
by a sore throat and chronic cough separate from pulmonary 
sarcoidosis is not warranted.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (a), 4.14 (2005).  

7.  Ulcers were not incurred or aggravated in active service, 
and were not proximately due to, the result of, or aggravated 
by the service-connected sarcoidosis.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  

8.  A disorder of the spleen was not incurred or aggravated 
in active service, and was not proximately due to, the result 
of, or aggravated by the service-connected sarcoidosis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).  

9.  A disorder of the liver was not incurred or aggravated in 
active service, and was not proximately due to, the result 
of, or aggravated by the service-connected sarcoidosis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).  

10.  An increased rating for sarcoidosis from 30 percent is 
denied.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6802 (1996); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6846 (2005).  

11.  An initial rating of 10 percent for the veteran's 
sarcoid skin lesions is appropriate.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7816, 7806 (2005).  

12.  For the period preceding December 13, 2001, the initial 
noncompensable rating for dry eye and conjunctivitis, is 
appropriate.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.84(a), Diagnostic Code 6025, 6018 (2005).

13.  For the period beginning December 13, 2001, the initial 
20 percent rating for dry eye and conjunctivitis, is 
appropriate.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.84(a), Diagnostic Code 6025, 6018 (2005).

14.  The initial 20 percent rating for diabetes is 
appropriate.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2005).

15.  The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In the veteran's January 1992 claim, he described pain in 
both legs that ran up from his ankle to the back of his knee, 
possibly up to his mid-thighs.  He stated that he had a sore 
throat and jungle rot of the feet.  He stated that since his 
lymph nodes had been removed in service, that he suffered 
some of the same symptoms as people with immune deficiencies.  

In the veteran's December 1992 Notice of Disagreement, he 
stated that he had wheezing of the throat approximately every 
4 months.  He stated that he had a chronic cough since 1967 
and jungle rot since 1967.  He stated that his vision had 
decreased and that he had certain degenerative changes in his 
bone and cartilage.  

At the veteran's hearing before the RO in May 1993, the 
veteran stated that he had a continuous cough, and every 3-4 
months had a severe sore throat.  He described pain in his 
knees and bursitis in the shoulders.  He described trouble 
breathing and stated that he could only walk 3 blocks before 
he became short of breath.  He described a skin rash that 
itched all of the time.  

In a statement dated August 1993, the veteran asserted that 
he fell backward injuring his right shoulder and upper right 
arm.  

The veteran underwent a VA general medical examination in 
October 1993.  He complained of chronic shortness of breath 
at rest and with minimal exertion for approximately forty 
years, secondary to sarcoidosis, and also a chronic cough on 
this basis.  The examiner referred to a chest x-ray in 
September 1993, which was unremarkable.  Under diagnoses, the 
examiner listed sarcoidosis and said that the veteran chronic 
shortness of breath and cough on this basis.  The examiner 
commented that the veteran appeared stable, but that clearly 
this was disabling and may get impossible for him to do any 
significant activity.  Other diagnoses were history of 
syncope, stable and presently non-acute; history of 
bronchitis, presently stable; questionable history of 
arrythmia; symptomatic problem with ankles, likely related to 
degenerative arthritis, not acute arthritis noted; and severe 
hypertension.  The examiner also commented that the veteran 
had burning and watering eyes, possibly related to allergies, 
according to the veteran.  The examiner commented that one 
certainly must consider uveitis in a patient with 
sarcoidosis.  

The veteran underwent a VA examination for his nose and 
sinuses in October 1993.  The examiner's assessment was 
sarcoidosis with primarily pulmonary involvement, but leading 
to chronic cough.  

The veteran underwent a VA visual examination in October 
1993.  The examiner's diagnoses were: sarcoid with no 
evidence of ocular inflammation; hyperopic astigmatism, 
correctable with spectacles; presbyopia, correctable with 
reading spectacles; and dry eyes, which were probably related 
to sarcoid, for which the veteran had been instructed to 
begin using artificial tear preparations.  

Copies of VA Medical Center treatment records were submitted 
from August 1993 to October 1998.  An x-ray report of the 
chest from September 1993 noted poor inspiratory effort.  The 
examiner commented that infiltrates in the lower lobes could 
not be totally excluded, although the appearance exhibited 
might simply be secondary to the phase of respiration.  The 
examiner commented that no evidence of an abnormality on the 
lateral examination in the lung bases was revealed.  An x-ray 
report of the chest from November 1993 noted mild 
interstitial prominence, likely compatible with chronic 
interstitial disease, no acute pulmonary process.  An x-ray 
report from December 1995 provided an impression of moderate 
osteoarthritis of the knees, bilaterally.  An x-ray report 
from March 1997 noted no active intrathoracic disease.  An x-
ray report of the chest from May 1998 noted unchanged 
elevated right hemidiaphragm without evidence of active chest 
disease.  No etiological opinions were made in these medical 
records citing the veteran's disorders to his sarcoidosis.  

In the veteran's Notice of Disagreement dated February 1994, 
the veteran stated that his initial diagnosis was lymphatitis 
and later changed to sarcoidosis because of the chronic sore 
throat and chest pains.  He stated that the removal of his 
lymph nodes as well as a dysfunctional immune system had not 
been explained.  He also asserted that the RO had not 
accounted for his heart condition.  

In a statement dated February 1994, the veteran asserted that 
he was initially misdiagnosed and he did not know where they 
got the diagnosis of sarcoidosis from, because his initial 
complaint was for sore throat, chest pains, and constant 
headaches.  He asserted that he had a heart condition even 
before discharge.  

The veteran underwent a VA respiratory examination in May 
1998.  The veteran stated that he had shortness of breath.  
He also had obstructive sleep apnea for which he was on a 
CPAP mask at night.  The examiner stated that from a 
respiratory standpoint, the veteran did not have problems 
which would keep him from being employed.  The veteran was 
taking glyburide, Naprosyn, metformin, and insulin, as well 
as using a meter dose inhaler.  Pulmonary function tests 
demonstrated FEV1 of 2.49 which was 84% of predicted, a FVC 
of 2.62, which was 71 % of predicted.  The examiner indicated 
that this was a mild restrictive pattern.  Examination showed 
that the veteran was not in apparent distress.  His chest was 
clear to auscultation.  Regarding his heart, he had a regular 
rate and rhythm with a grade 1/6 systolic murmur.  The 
veteran's throat was described as benign.  Regarding the 
veteran's knees, the examiner stated that it was possible 
that the sarcoidosis was involving the veteran's joints which 
might have been causing his arthritis.  The examiner's 
assessment was that the veteran had a long history of 
sarcoidosis involving the lung and most probably also 
involving the joints.  The examiner stated that from a lung 
standpoint, the veteran had a mild restriction which should 
not limit his employability.  

In a statement dated July 1998, the veteran stated that his 
lymph nodes had been removed from his neck, under his arm, 
from his groin, and thighs.  The veteran stated that in 1973 
he suffered a blackout after a march in service, and it was 
thought that he had had a heart attack.  He stated that he 
was on Social Security disability until he turned 65 in 1997.  
He stated that his doctor had told him that his arthritis and 
upper respiratory infections and other diseases were directly 
related to sarcoidosis.  

In the representative's 646 dated September 1998, it was 
asserted that there was sufficient nexus evidence in order to 
conduct a VA examination for such express purpose.  

The veteran was afforded a hearing before the Board in 
December 1998, a transcript of which has been associated with 
the claims folder.  It was noted that the veteran received 
Social Security benefits in 1991, but that the only thing of 
record was the actual award letter without the judge's 
decision.  The veteran stated that he was being seen for his 
sarcoidosis every three months at the VA Medical Center.  He 
stated that Dr. D from the Charleston VA Medical Center was 
treating him for his sarcoidosis, and that he had said that 
his skin condition and orthopedic condition as well as most 
of the veteran's disease were secondary to his sarcoidosis.  
The veteran stated that he retired because of a left knee 
disability that was incurred from a kick from a client that 
required arthroscopic surgery.  The veteran stated that he 
had been taking steroids for his sarcoidosis until 1993, when 
he transferred from the VA in New York.  He stated that he 
had been taken off most medication because of his ulcers.  He 
stated that he had headaches and chest pains because of the 
sarcoidosis.  The veteran's representative stated that the 
only thing he had regarding his eyes was conjunctivitis.  The 
veteran asserted that he had an enlarged spleen and liver 
because of his sarcoidosis.  He stated that he still had a 
chronic cough, but indicated that his shortness of breath had 
gotten better.  The veteran stated that he could work 4-5 
hours a day.  The representative wanted consideration of the 
veteran's disabilities under Allen v. Brown.  

The veteran submitted a statement in support of his claim at 
his December 1998 hearing.  He stated that he had ringing in 
his ears since 1968.  He stated that his arthritis and eczema 
were secondary to his sarcoidosis.  He stated that he had had 
chronic fatigue for the last 25 years and was always tired.  
He stated that he was in constant pain in his knees and 
shoulders and that this was due to sarcoidosis.  

The veteran underwent a VA respiratory examination in 
November 1999.  The examiner stated that he had reviewed the 
claims file.  The veteran stated that he was taking an 
inhaler, which he thought was Azmacort and took on a daily 
basis.  The veteran's main complaints were in regard to his 
lungs, specifically a productive cough with sputum 
production, much worse in the morning, tending to resolve 
throughout the day.  He denied any hemoptysis or anorexia.  
He stated that his weight had been stable to the last year.  
He noted that he developed shortness of breath with walking 
steadily for one and a half blocks.  He stated that he 
wheezed with exercise.  

It was noted that the only time the veteran had been 
hospitalized for this problem was in 1953 for the initial 
diagnosis, and that he had not been on any oral steroids 
since 1973.  It was noted that the veteran did not have any 
pulmonary involvement requiring either chronic low dose or 
high dose cortical steroids.  It was noted that the chest x-
ray on October 1999 did not show any pulmonary manifestations 
of sarcoidosis, which the examiner commented would tend to 
make him believe there was no evidence of fibrosis.  The 
examiner commented that the veteran's shoulder bursitis would 
not necessarily be compatible as an element of sarcoidosis.  
The examiner commented that the arthritis of the ankles and 
knees could be compatible with sarcoidosis.  

The examiner stated that the veteran denied a sore throat, 
but did have a chronic cough, particularly worse in the 
morning.  The veteran denied body cramps, but did state that 
he occasionally had pain in his upper arms and lower back.  
Pulmonary function tests done on October 1999 showed FVC of 
55 % predicted value; FEV1 of 41% predicted value.  The tests 
showed FVC of 71% predicted value post bronchodilator, and 
FEV1 of 86 % predicted value post bronchodilator.  The 
examiner's impression was history of sarcoidosis with 
predominant expression and pulmonary involvement in regard to 
reactive airway disease, skin disease, and questionably 
arthritis of the knees and ankles.  

The veteran underwent a VA examination for his joints in 
November 1999.  Under assessment, the examiner noted that 
clinically the veteran had pain in his knees, ankles, and 
shoulders.  X-rays of the shoulders noted Hill Sachs 
deformity with subacromial space narrowing noted at the right 
shoulder, but that the joint spaces were well preserved with 
no spurring noted, and an unremarkable x-ray of the left 
shoulder.  X-rays of the knees noted mild to moderate 
osteoarthritis of both knees with the right showing worse 
degenerative disease than the left.  X-rays of the ankles 
were unremarkable.  X-rays of the chest indicated no 
pulmonary manifestations of sarcoid were identified.  

The veteran underwent a VA examination for his eyes in 
December 1999.  He reported that he occasionally took eye 
ointment.  He denied treatment for ocular sarcoidosis or 
diabetic eye disease.  The examiner concluded that the 
veteran had had several bouts of conjunctivitis that may have 
been related to sarcoidosis.  The veteran had corrected 
vision to 20/20 in both eyes.  The veteran's external 
examination was normal, and his lids and lashes appeared 
normal.  He had no follicular conjunctivitis or other 
conjunctivitis.  His iris did not have neovascularization.  
The examiner's impressions were: systemic sarcoidosis; dry 
eye; pingueculum of the right eye; and cataracts.  The 
examiner commented that the veteran showed no current 
evidence of intraocular sarcoidosis or scarring related to 
previous bouts of inflammation related to sarcoidosis.  
Regarding dry eye, the examiner commented that the veteran's 
problems with the burning and stinging were probably related 
to his dry eyes.  The examiner commented that the veteran saw 
well with his current prescription.  The examiner commented 
that the veteran did not have evidence of current diabetic 
retinopathy.  

The veteran underwent a VA examination for diabetes in March 
2001.  The examiner noted that the veteran was on insulin and 
Glucophage.  The veteran complained of slight blurring of 
vision.  He had had no weight gain or loss.  He had not been 
hospitalized for ketoacidosis or hypoglycemic reactions.  He 
had had intermittent chest pain, but the onset of the chest 
pain preceded diabetes and probably was not related to any 
heart problems.  He had not had neurological symptoms.  The 
veteran denied any skin problems or difficulty with his feet.  
The veteran's eye pupils were equal, round and reactive to 
light and accommodation.  There were no skin lesions noted.  
The veteran's feet appeared normal, and his ankle and knee 
reflexes were normal.  The examiner's impression was diabetes 
mellitus, insulin dependent.  

The veteran underwent a VA examination for his eyes in 
December 2001.  The veteran reported that his eyes had had a 
burning sensation over the last several months.  His 
optometrist gave him some drops that helped somewhat.  The 
veteran's corrected vision was 20/20 in both eyes.  His 
confrontation visual fields were normal.  His extraocular 
movements were normal.  His conjunctiva showed a trace 
diffuse injection.  His corneas showed mild punctate 
epitheliopathy.  His lids appeared normal.  His pupillary 
examination was normal.  After the instillation of dilating 
drops, he was found to have trace nuclear sclerosing 
cataracts in both eyes.  His disks, maculae, vessels, and 
retinal periphery were all normal with no evidence of 
diabetic retinopathy.  

The examiner's impression was sarcoidosis, diabetes mellitus, 
cataracts, and dry eyes.  The examiner commented that the 
veteran suffered from significant dry eye problems.  The 
examiner commented that the veteran's main stay of treatment 
for his dry eyes was lubricating eye drops or artificial 
tears.  He stated that the veteran might eventually benefit 
from more aggressive therapy for his dry eyes including 
punctal occlusion by plug or by cautery.  Regarding diabetes, 
the examiner commented that there was no diabetic 
retinopathy, and that the veteran had excellent visual 
acuity.  The examiner stated that the veteran remained at 
some risk over his lifetime for loss of vision related to his 
diabetes, but currently had none.  Regarding cataracts, the 
examiner stated that these were age-related.  

The examiner commented that he found the veteran to have 
consistent results with the dry eyes related to his 
sarcoidosis.  His symptoms were fairly extensive, but it was 
interesting that the veteran does not use lubricating eye 
drops that were widely available over the counter to try to 
relieve the symptoms that the veteran described as burning 
him seriously over the last several months.  

The veteran underwent a VA examination for his joints in 
December 2001.  The examiner stated that for the last 15 
years, the veteran had had dyspnea on exertion with walking 2 
blocks or with going up less than 12 stairs.  He was unable 
to do housework or yard work.  He had a CPAP that he used at 
home at night.  He did not use oxygen and never had had 
supplemental oxygen at home.  He had never had an episode of 
acute respiratory failure.  He was on low dose steroids from 
1953 to 1957, but had not used any since then, except for a 
Beconase inhaler, which he used as the occasion required.  He 
had never been on high dose steroids.  He experienced chest 
wall pain several times a day.  The veteran had had a daily 
cough with sputum production for approximately 35 years.  
Occasionally he saw a tinge of blood with the sputum.  He 
experienced a sore throat approximately every 3 months, which 
could last for up to 2-3 weeks.  He did not currently have a 
sore throat.  He felt that he had experienced some weakness 
and fatigue since March.  He had been told that his platelet 
count had been elevated since sometime in 1993.  He had had 
no episodes of spontaneous bleeding or bruising.  The veteran 
used to work as a mental health specialist, as a director of 
a psychosocial club.  

The examiner stated that the veteran did not have pulmonary 
involvement requiring a systemic high dose of steroids, and 
never had.  The veteran's fibrosis was not considerable or 
extensive.  The only steroids the veteran took was 
beclometasone for shortness of breath.  The veteran had no 
dyspnea at rest, and moderate dyspnea on exertion.  He had 
not had episodes of acute respiratory failure and did not 
require oxygen.  Regarding the veteran's chest x-ray, the 
examiner stated that there was no significant change in the 
chest x-ray findings from the previous.  Pulmonary function 
tests were described as excellent.  FVC was 93% of predicted 
pre-bronch, and 69% of predicted post-bronch.  FEV1 was 96% 
of predicted pre-bronch, and 76% of post-bronch.  FEV1/FVC 
was 82% actual, and 79% predicted.  
 
The examiner stated that the veteran was status-post surgical 
repair of a dislocation, and had calcific tendonitis in the 
left shoulder.  His bilateral knees had osteoarthritis.  The 
bilateral ankles had chronic intermittent sprains.  The 
examiner stated that such disorders were not identified 
manifestations of sarcoidosis and were separate disorder from 
the veteran's sarcoidosis.  The examiner stated that they 
were not approximately due to or the result of the veteran's 
sarcoidosis, and were not aggravated by the sarcoidosis.  The 
examiner stated that the veteran's body cramps were not 
related to his sarcoidosis.  The examiner stated that the 
chronic sore throat and chronic cough probably were related 
to sarcoidosis.  The examiner opined that the veteran 
probably would be able to find employment where he could 
apply his skills and talents.

The veteran underwent a VA examination in April 2002.  The 
examiner noted that the veteran's diabetes was diagnosed 10 
years ago and had been treated since with a combination of 
oral medications as well as most recently with insulin.  His 
control had been relatively good.  He had been treated with 
Prednisone for his sarcoidosis until he developed a stomach 
ulcer about 2 years ago.  It was noted that the veteran's 
platelet count had been elevated for many years.  Other 
symptoms included chronic weakness and soreness in both arms 
and calves, as well as weakness in the ankles and knees.  He 
denied symptoms such as parasthesiasis or tingling.  The 
veteran reported chronic fatigue.  He could climb stairs and 
did so occasionally.  He did no yard work.  He had no hobbies 
and did not participate in any sports.  He only did routine 
housework at home.  The veteran had a normal eye exam.  No 
retinopathy was observed.  The lung sounds were normal 
without rales.  The legs appeared normal with the exception 
of a small ulceration of the skin of the anterior tibia on 
each side.  There was no sign of current inflammation or 
infection.  The feet appeared normal.  

Diagnoses were sarcoidosis, type diabetes mellitus, and 
documented presence of elevated platelet levels, without 
apparent related symptoms.  The examiner commented that this 
finding, as well as the veteran's report of fatigue, 
shortness of breath, weakness, etc. were unlikely secondary 
to the veteran's diabetes.  The examiner stated that the 
heart condition for which the veteran was hospitalized two 
months ago was much more likely due to the veteran's 
sarcoidosis than to the diabetes mellitus.  

The veteran's vocational rehabilitation folder shows 
documents from 2002 to 2004.  The veteran was denied 
entitlement to vocational rehabilitation benefits on the 
grounds that it was reasonably infeasible for the veteran to 
obtain an employment goal.  It was further noted that the 
veteran had applied for individual unemployability through 
VA.  It was determined that the veteran was not entitled to 
services under Chapter 31.  The Disability Action Center 
submitted a letter dated February 2004.  It concluded that 
the full-time employment was possible, but not feasible.  The 
veteran stated that he was working at a church part-time 
while pursuing a doctorate, and hoped to be hired full-time 
as an education director after finishing a doctorate.  

The veteran underwent a VA examination in April 2004.  The 
examiner commented that the veteran had not been on 
Prednisone for a year.  The sarcoidosis was primarily 
pulmonary sarcoid.  The veteran had no shortness of breath at 
rest.  He got dyspnea on exertion, going up two flights of 
stairs or walking four blocks.  He had no problems carrying 
groceries or doing laundry.  He had dyspnea on exertion 
bending over to tie his shoes.  He had had no episodes of 
acute respiratory failure, no congestive heart failure, no 
episodes of severe enough dyspnea to warrant hospitalization.  
He had never been on home oxygen.  The examiner noted that 
the veteran was seen in March 2002 for erythema nodosum 
treated with oral steroids that he was on for the problem.  
It involved the legs, elbows, and posterior shoulders with no 
activity restrictions.  The lesions itched and burned.  They 
primarily affected the veteran's anterior legs.  He had 
burning eyes occasionally and was unable to do a lot of 
reading.  He still had quarterly conjunctivitis.  

The examiner noted that the veteran was not currently 
working, but was a mental health administrator and last 
worked in 1998, was downsized and had not been able to find a 
job since then.  He had tingling throughout the feet 
bilaterally from the ankles and numbness from the knees.  He 
had 3 to 4 circular lesions on the anterior shin of each leg.  
They were minimally tender.  

Pulmonary function tests showed a FVC of 56 % predicted, 
without a significant response to bronchodilator, and a FEV1 
of 72% of predicted, and a FEV1/FVC ratio of actual 96% with 
again no significant response to bronchodilator.  

The examiner noted that the veteran was on maintenance 
steroids for 30 years, but was not currently on them.  He had 
no chronic or persistent symptoms at this time of his 
pulmonary involvement.  The veteran did not have pulmonary 
involvement with systemic high-dose therapeutic 
corticosteroids.  Regarding fibrosis that might be present, 
the examiner stated that the x-ray was unremarkable.  The 
veteran stated that on moderate exertion, he got mild to 
moderate dyspnea.  The predicted value of DLCO and maximum 
oxygen consumption was not done.  The veteran did not have 
cor pulmonale or right heart failure.  The veteran did not 
have right ventricular hypertrophy or pulmonary hypertension.  
He did not require outpatient oxygen therapy.  The examiner 
stated that given a different job market, the veteran would 
be able to obtain and maintain gainful employment.  

Regarding diabetes, the veteran had not had episodes of 
ketoacidosis or hypoglycemia reaction requiring 
hospitalization.  Regarding sarcoid skin lesion, the veteran 
had itching from his erythema nodosum.  He did not have 
constant itching, extensive lesions, or marked disfigurement.  
He did not have ulceration or extensive exfoliation or 
crusting.  He did not have systemic or nervous 
manifestations.  He did not require systemic therapy for his 
skin lesions.  Less than 1% of the veteran's body or exposed 
areas were affected by skin lesions.  

The examiner commented that the veteran's history of ulcer 
disease was likely to be secondary to chronic long-term 
steroid use secondary to sarcoidosis.  No problems with the 
liver or spleen were identified.  The examiner stated that 
the veteran's cardiovascular disorders were not related to 
the veteran's sarcoidosis.  Regarding aggravation of any 
cardiovascular disorders, the examiner commented that pure 
speculation would be required to answer this question.  

The veteran underwent a VA examination for his eyes in April 
2004.  The veteran stated that on an everyday basis, his eyes 
burned and stung, and his vision was not very good.  He 
stated that he was followed at the VA eye clinic in 
Charleston.  He reported that his eyes were somewhat relieved 
by the routine use of artificial tears.  He reported that at 
one time in the past he may have had iritis.  The veteran's 
uncorrected and best corrected visual acuity at distance was 
20/30 in his right eye and 20/30 in the left eye.  He was 
20/25 with reading glasses in both eyes.  His confrontation 
visual fields, extraocular movements, and pupillary exam were 
all normal.  The slit-lamp exam showed mild evidence of dry 
eyes.  He had sclerosing cataracts in both eyes.  He had 
nonproliferative diabetic retinopathy in both eyes.  He had 
no current evidence of clinically significant diabetic 
macular edema or proliferative retinopathy.  

The examiner's impression were: sarcoidosis, diabetes, and 
cataracts of both eyes.  Regarding sarcoidosis, the examiner 
commented that the major impact on the veteran's eyes was the 
history of iritis that was now quiet.  The examiner stated 
that overall, the veteran's dry eyes were of moderate 
severity and were directly related to sarcoidosis.  Regarding 
diabetes, the examiner commented that the veteran had 
moderate non-proliferative diabetic retinopathy in both eyes, 
and was at a lifetime risk for further development of 
diabetic retinopathy that could lead to severe visual loss.  
Regarding cataracts, the examiner commented that these were 
equally contributed to by the veteran's age, sarcoidosis, 
diabetes, and previous Prednisone use.  Regarding employment 
status, the examiner commented that the veteran would have a 
moderate amount of difficulty with a regular job that 
required a lot of reading because of his dry eyes and his 
cataracts.  

VA treatment records were submitted from 2002 to 2005.  A 
pulmonary function test from November 2002 showed FEV-1 of 
60.3% predicted, and a FEV-1/FVC ratio of 85%.  


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  In a letter dated April 2004, the RO informed the 
veteran what information and evidence he would have to submit 
in order to prove his claims for service connection and 
increased rating, as well as for a TDIU.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  The April 2004 letter 
informed the veteran that the RO would obtain any records 
from any Federal agency, including medical records from VA 
hospitals or from the Social Security Administration.  It 
also informed him that the RO would request any private 
medical records if the veteran completed an enclosed VA Form 
21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The April 
2004 letter told the veteran to give enough information about 
his records so that VA could request them, and asked the 
veteran to complete the enclosed VA Form 21-4142s, showing 
the dates and places where he had received treatment for the 
disabilities for which he was claiming service connection and 
increased ratings.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  The April 2004 letter told the veteran to submit any 
evidence in his possession that pertained to his claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decisions (with the first one being back in September 1992), 
it is determined that he is not prejudiced by such failure.  
For one thing, the RO could not have provided the veteran 
with VCAA notice prior to September 1992 since the VCAA was 
not enacted until November 2000.  VA has consistently asked 
the veteran for information about where and by whom he was 
treated for his numerous conditions conditions throughout the 
period his claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the April 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in June 
2005, the claims were reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the June 2005 VCAA letter.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Analysis

Service connection laws and regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

Service connection may be granted for a disorder that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West 2002).


 Entitlement to service connection for a bilateral knee 
disability, bilateral ankle disability, bilateral shoulder 
disability, a disability manifested by body cramps, and a 
cardiovascular disability to include as secondary to 
pulmonary sarcoidosis.

The service medical records do not show that the veteran was 
seen for his knees, ankles, or shoulders in service.  The 
evidence also does not show that the veteran was seen for any 
cardiovascular disorders in service.  Furthermore, the 
service medical records do not show that the veteran was 
treated for body cramps in service.  

The veteran's claim is strictly one of secondary service 
connection.  He claims that his knee, ankle, shoulder, and 
cardiovascular disorders, as well as his body cramps were 
secondary to his service-connected pulmonary sarcoidosis.  
However, the evidence does not support the veteran's claim.  
Although the veteran claims that the aforementioned disorders 
are secondary to his sarcoidosis, he is not a medical 
professional who can make such a determination.  The veteran 
is competent to describe symptoms he had, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, a VA examiner has stated that the aforementioned 
disorders are not due to, and were not aggravated by the 
veteran's service connected pulmonary sarcoidosis.  At the 
veteran's December 2001 VA examination, the examiner stated 
that the veteran had osteoarthritis of the knees, chronic 
intermittent ankle sprains, and calcific tendonitis in the 
left shoulder.  The examiner stated that these disorders were 
not manifestations of sarcoidosis, were not approximately due 
to or the result of the veteran's sarcoidosis, and were not 
aggravated by sarcoidosis.  The examiner also stated that the 
veteran's body cramps were not related to the veteran's 
sarcoidosis.  

Regarding the veteran's cardiovascular system, a VA examiner 
commented in April 2004 that the veteran had nonischemia 
cardiomyopathy.  He also stated that the veteran had a 
history of hypertension, and a history of chest pain with no 
indication of coronary artery disease.  After reviewing the 
claims folder, he opined that the veteran's cardiovascular 
disorders were not related to the veteran's sarcoidosis.  

Although a VA examiner opined in April 2002 that the heart 
condition for which the veteran was hospitalized two months 
prior (in which the veteran was treated for chest pain) was 
more likely due to sarcoidosis than to diabetes, this opinion 
is not nearly as definitive as the opinion from April 2004.  
The examiner in April 2002 merely compared the likelihood 
that the veteran's heart condition was related to sarcoidosis 
rather than diabetes.  The examiner in April 2004 opined 
without reservation (after reviewing the claims files) that 
the veteran's cardiovascular disorders were not related to 
the veteran's service-connected sarcoidosis.  For these 
reasons, more weight is given to the opinion from the April 
2004 examiner.  

Based on the VA examiners' opinion and the lack of another 
medical opinion relating the aforementioned disorders to the 
veteran's sarcoidosis, it must be concluded that the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim of service connection for bilateral knee, bilateral 
ankle, bilateral shoulder, and cardiovascular disabilities, 
as well as a disability manifested by body cramps must be 
denied.  38 U.S.C.A §5107 (West 2002).


  Entitlement to service connection for a disability 
manifested by a sore throat and a chronic cough, to include 
as secondary to pulmonary sarcoidosis.

Pyramiding or the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14 (2004); but see also, Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994) (separate ratings are available for 
symptomatology, which is not duplicative or overlapping in 
its manifestations).  On the other hand, when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the claimant's favor and such signs 
and symptoms must be attributed to the service-connected 
disability. Mittleider v. West, 11 Vet. App. 181, 182.

The veteran claims service connection for a disability 
manifested by a sore throat and a chronic cough, as secondary 
to his pulmonary sarcoidosis.  However, when one examines the 
rating criteria under Diagnostic Code 6846 for pulmonary 
sarcoidosis, one finds that the symptomatology such as a sore 
throat and cough are already reflected in the rating 
criteria.  The rating criteria for a 30 percent rating 
discuss "pulmonary involvement with persistent symptoms."  

Since pyramiding is to be avoided under Diagnostic Code 4.14, 
the veteran's request for a separate rating for a disability 
manifested by a sore throat and chronic cough must be denied.  



  Entitlement to service connection for ulcers, and liver and 
spleen disabilities, all to include as secondary to pulmonary 
sarcoidosis.

The relevant law and regulations require that there be a 
disability in order for service connection to be granted.  
However, the evidence does not show that the veteran has been 
diagnosed with any liver or spleen disorders.  Although the 
veteran has suffered from ulcers in the past, he does not 
current have a diagnosis of ulcers.  At the veteran's most 
recent VA examination in April 2004, the examiner commented 
that no liver or spleen disorders were identified.  The 
examiner further commented that the veteran did not have 
ulcers and had a normal abdominal sonogram.  

Because the veteran has not presented competent medical 
evidence of current ulcers or of a current liver or spleen 
disability, the claim must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  

With regard to the veteran's own contention that he has 
ulcers, and liver and spleen disorders related to his 
sarcoidosis, the Court has made it clear that a layperson is 
not competent to provide evidence in matters requiring 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
495-5 (1992).  The veteran is a layperson, and lacks the 
medical expertise for his opinion in this matter to be 
competent medical evidence.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for ulcers, as well as for liver and 
spleen disabilities, and therefore the provisions of § 
5107(b) are not applicable, and the veteran's claim must be 
denied.


Entitlement to an increased rating for sarcoidosis, currently 
evaluated as 30 percent disabling.

The veteran contends that his service-connected sarcoidosis 
is more disabling than 30 percent.  When rating the veteran's 
service-connected disability, the entire medical history must 
be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the present level of disability is of 
primary concern in a claim for an increased rating; the more 
recent evidence is generally the most relevant in such a 
claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating the veteran's sarcoidosis were revised.  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The veteran's sarcoidosis was originally rated under 
38 C.F.R. § 4.97, Diagnostic Code 6802  for unspecified 
pneumoconiosis.  The rating criteria for pneumoconiosis prior 
to September 5, 1996, were as follows:

When unspecified pneumoconiosis is pronounced with extent of 
lesions comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity, then a 100 percent rating is assigned.  When 
unspecified pneumoconiosis is severe with extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health, then a 60 percent rating is 
assigned.  When unspecified pneumoconiosis is moderate with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, then 
a 30 percent rating is assigned.  

On September 5, 1996, the rating criteria for diseases of the 
lungs and pleura were revised.  New rating criteria for 
sarcoidosis with pulmonary involvement were added to VA's 
Schedule for Rating Disabilities and are found in 38 C.F.R. § 
4.97, Diagnostic Code 6846.  Under the new code, a 100 
percent rating is warranted for sarcoidosis where there is 
cor pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  A 60 percent 
rating is warranted for sarcoidosis where there is pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 30 percent rating is 
warranted for sarcoidosis where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  This 
code indicates that the active disease or residuals of 
sarcoidosis may otherwise be rated as chronic bronchitis 
(Diagnostic Code 6600) and extra-pulmonary involvement under 
the specific body system involved.

Under Diagnostic Code 6600, the veteran is entitled to a 100 
percent rating when pulmonary function tests show FEV-1 of 
less than 40 percent predicted, or FEV-1/FVC of less than 40 
percent, or DLCO (SB) of less than 40 percent predicted, or 
maximum oxygen consumption of less than 15 ml/kg/min (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.  A 60 percent 
rating is warranted if the pulmonary function tests show FEV-
1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is warranted 
for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted. 

Here, either the prior or current rating criteria may apply, 
whichever are most favorable to the veteran.  

Under the old criteria, for the veteran to receive an 
increased rating to 60 percent under Diagnostic Code 6802, 
the evidence would have to show severe pneumoconiosis with 
extensive fibrosis, and severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  The VA 
examinations (May 1998, November 1999, December 2001, and 
April 2004) did not show the criteria necessary for the 
veteran to receive a 60 percent rating.  At the May 1998 VA 
examination, the examiner commented that the veteran only had 
a mild restriction.  At the November 1999 VA examination, the 
examiner commented that the veteran's chest x-ray did not 
show any pulmonary manifestations of sarcoidosis.  At the 
December 2001 VA examinations, the veteran's pulmonary 
function tests were described as excellent.  The examiner 
described the veteran's dyspnea as moderate on exertion with 
no dyspnea at rest.  At the April 2004 VA examination, the 
examiner stated that on moderate exertion, the veteran got 
mild to moderate dyspnea, and that he had no chronic or 
persistent symptoms of pulmonary involvement.  Based on the 
aforementioned examinations, the evidence does not show 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  Therefore, the veteran is 
not entitled to a 60 percent rating when his disability is 
considered under the old Diagnostic Code 6802.  

Under the new criteria, for the veteran to receive an 
increased rating to 60 percent for sarcoidosis under 
Diagnostic Code 6846, the evidence would have to show 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  However, the 
evidence from September 5, 1996, to the present does not show 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  At the November 
1999 VA examination, the examiner commented that the veteran 
did not have any pulmonary involvement requiring either 
chronic low dose or high dose cortical steroids.  At the 
December 2001 VA examination, the examiner commented that the 
veteran did not have pulmonary involvement requiring a 
systemic high dose of steroids.  At the April 2004 VA 
examination, the examiner commented that the veteran did not 
have pulmonary involvement with systemic high-dose 
therapeutic corticosteroids.  As the evidence does not show 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, the veteran is not 
entitled to an increased rating when his disability is 
considered under the new Diagnostic Code 6846.  

Under the new criteria, for the veteran to receive an 
increased rating to 60 percent under Diagnostic Code 6600 for 
bronchitis, pulmonary function tests would have to show FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  The veteran's VA examinations in 
May 1998, November 1999, December 2001, and April 2004 did 
not show the readings required for a 60 percent rating.  Nor 
did the pulmonary function test from November 2002.  At the 
May 1998 VA examination, the veteran's FEV-1 was 84% of 
predicted value.  At the November 1999 VA examination, the 
veteran's FEV-1 was 86% of predicted value.  At the April 
2002 VA examination, the veteran's FEV-1 was 76% of predicted 
value, and the FEV-1/FVC ratio was 82%.  At the April 2004 VA 
examination, the veteran's FEV-1 was 72% of predicted value, 
and the FEV-1/FVC ratio was 96%.  The pulmonary function test 
from November 2002 showed FEV-1 of 60.3% predicted, and a 
FEV-1/FVC ratio of 85%.  As the pulmonary function tests do 
not show any the required readings for a 60 percent rating, 
the veteran is not entitled to an increased rating when his 
disability is considered under the new criteria of Diagnostic 
Code 6600.  

Considering all the evidence when applied to the old rating 
criteria of Diagnostic Code 6802, and the new rating criteria 
of Diagnostic Codes 6846 and 6600, the Board finds that no 
more than a 30 percent evaluation is warranted.  Thus, under 
the old and new rating criteria for respiratory disorders, 
the disability picture more nearly approximates the criteria 
for a 30 percent rating rather than a 60 percent rating.  38 
C.F.R. § 4.7.

As the preponderance of the evidence is against a rating in 
excess of 30 percent for the veteran's sarcoidosis, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Laws and regulations regarding initial rating claims

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings for his sarcoid skin 
lesions, dry eye and conjunctivitis, and diabetes.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  


The propriety of the initial noncompensable rating for 
sarcoid skin lesions.

The veteran's service-connected disability is rated under 38 
C.F.R. § 4.118, Diagnostic Code 7816 for psoriasis.  By 
regulatory amendment, effective August 30, 2002, changes were 
made to the schedular criteria for evaluating diseases of the 
skin.  The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran. In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to the regulatory amendment, psoriasis was rated under 
Diagnostic Code 7816.  A note at the end of the schedule for 
skin rating instructs to rate code 7816 under Diagnostic Code 
7806, for eczema.  

Diagnostic Code 7806 provided that eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area would be assigned a zero percent 
rating.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement. 38 C.F.R. § 4.118, Code 7806 (2002).

Under the new criteria for Diagnostic Code 7816 (for 
psoriasis), or Diagnostic Code 7806 (for dermatitis or 
eczema), a noncompensable rating is warranted when less than 
5 percent of the entire body or less than 5 percent of 
exposed areas is affected, and when no more than topical 
therapy is required during a 12-month period.  For a 10 
percent rating, at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas must be affected, or there must 
have been intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during a 12-month 
period.  For a 30 percent rating, 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas must be 
affected, or there must have been systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.  For a 60 percent rating, more than 
40 percent of the entire body or more than 40 percent of 
exposed areas must be affected, or there must have been 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a 12-month period.  

Under the old criteria of Diagnostic Code 7806, the evidence 
shows that the veteran has the equivalent of exfoliation, 
exudation or itching and involvement of an exposed surface or 
extensive area.  Although most VA examinations have not shown 
problems with the veteran's skin (there were no skin lesions 
noted at the March 2001 VA examination), when the veteran was 
seen in April 2004, the examiner noted that the veteran had 3 
to 4 circular lesions on each leg which were tender (although 
only described as minimally so).  Also, the examiner noted 
that when the veteran was seen in March 2002, he was seen for 
lesions on his legs, elbows, and shoulders which itched and 
burned.  Based on these findings, it is determined that the 
veteran's sarcoid skin lesions are productive of itching and 
involve an exposed surface or extensive area.  Thus, the 
veteran meets the requirements of a 10 percent rating under 
the old diagnostic criteria.  

To be entitled to a 30 percent rating under the old criteria, 
the evidence must show constant exudation or itching, 
extensive lesions, or marked disfigurement.  The veteran's 
lesions have never been described as exuding, and the veteran 
has never stated that his lesions produce "constant" 
itching.  Regarding the requirement of extensive lesions, it 
is true that the veteran's lesions were noted to be on his 
legs, elbows, and shoulders in March 2002.  However, at the 
veteran's most recent VA examination in April 2004, the 
examiner commented that the veteran's skin on his upper 
extremities and back was unremarkable, and the lesions were 
on the veteran's shins.  Also, at the veteran's March 2001 VA 
examination, there were no skin lesions noted.  Based on 
these findings, the lesions to the veteran's shins can not be 
described as "extensive."  Similarly, the fact that the 
lesions are limited to the veteran's shins precludes a 
finding of "marked disfigurement."  As the evidence does 
not show that the veteran meets one of the necessary three 
criteria under Diagnostic Code 7806, he is not entitled to an 
initial 30 percent rating.  

For the veteran to be granted a higher initial rating to 30 
percent under the new criteria, the evidence would have to 
show that at least 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or there must 
have been systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during a 12-month period.  

The evidence clearly shows that the veteran did not receive 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for six weeks or more.  
Although the veteran took oral steroids in March 2002 for his 
skin lesions, at the veteran's April 2004 VA examination, the 
examiner noted that the veteran did not require systemic 
therapy for his skin lesions.  Regarding the extent of the 
veteran's skin lesions, the evidence does not show that it 
affects between 20 and 40 percent of the entire body or 
between 20 and 40 percent of exposed areas.  The examiner at 
the April 2004 VA examination specifically stated less than 
1% of the veteran's body or exposed areas were affected by 
skin lesions.  Accordingly, the veteran's service-connected 
skin condition cannot be described as affecting between 20 
and 40 percent of the entire body.  

As the veteran's disability is not shown to be a 
disfigurement of the head, face, or neck, he is not entitled 
to a rating under Diagnostic Code 7800.  Similarly, since the 
veteran's lesions are not shown to be scars, he is not 
entitled to a separate rating under Diagnostic Codes 7802, 
7803, 7804, or 7805 for scars.  

Since the veteran has not received systemic therapy such as 
corticosteroids or other immunosuppressive drugs for six 
weeks or more, and the skin condition does not affect between 
20 and 40 percent of the entire body or between 20 and 40 
percent of exposed areas, the veteran is not entitled to a 30 
percent rating under the new criteria of Diagnostic Code 7806 
or 7816.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the veteran is entitled to a 10 percent 
initial rating for his sarcoid skin lesions, but the 
preponderance of the evidence is against a rating higher than 
10 percent.  


Entitlement to higher initial ratings for dry eye and 
conjunctivitis (a noncompensable rating for the period 
preceding December 13, 2001, and a 20 percent rating for the 
period beginning December 13, 2001).

Based upon a review of the evidence of record, the Board 
concludes that for the period preceding December 13, 2001, a 
noncompensable rating is appropriate.  Also, for the period 
beginning December 13, 2001, a 20 percent rating is 
appropriate.  Consequently, a higher award is not warranted. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.84a (Diagnostic Code 6025) 
(2005).

The veteran's dry eye and conjunctivitis is currently rated 
under 38 C.F.R. § 4.84a, Diagnostic Code 6025, which sets 
forth the criteria for rating epiphora (interference with the 
lacrymal duct from any cause).  When interference with the 
lacrymal duct is bilateral, a 20 percent rating is assigned.  
When it is unilateral, a 10 percent rating is assigned.  
38 C.F.R. § 4.84(a), Diagnostic Code 6025 (2005).  

For the period prior to December 13, 2001, the VA 
examinations in October 1993 and December 1999 did not show 
that the veteran had interference with either lacrymal duct 
to receive a compensable rating under Diagnostic Code 6025.  
It was not until the December 13, 2001, VA examination that 
the examiner noted that the veteran had had a burning 
sensation over the last several months, and described the 
veteran as suffering from significant dry eye problems.  The 
examiner at the December 1999 VA examination noted that the 
veteran had problems with burning and stinging, but indicated 
that the veteran only occasionally took eye ointment.  He 
described the veteran's external examination for his eyes as 
normal.  Therefore, the veteran is not entitled to a 
compensable rating under Diagnostic Code 6025 for the period 
prior to December 13, 2001.  

Even though the veteran was service-connected for 
conjunctivitis prior to December 13, 2001, the evidence did 
not show that the veteran had active chronic conjunctivitis, 
with objective symptoms, to warrant a 10 percent rating.  The 
evidence also did not show that the veteran had residuals to 
be separately rated.  38 C.F.R. § 4.84a (Diagnostic Code 
6018) (2005).  The examiners at the October 1993 and December 
1999 VA examinations did not diagnose the veteran with active 
conjunctivitis.  The VA examinations, and VA and private 
treatment records show no residuals specifically related to 
the veteran's conjunctivitis to warrant a rating under a 
different diagnostic code.  Also, there is no evidence to 
demonstrate the presence of trachomatous conjunctivitis; 
thus, evaluation under 38 C.F.R. § 4.84a, Diagnostic Code 
6017 (2005), is not warranted.

For the period beginning December 13, 2001, the veteran 
underwent VA examinations for his eyes in December 2001 and 
April 2004.  He was assigned a 20 percent rating beginning 
December 13, 2001, because the examiner at the December 2001 
VA examination described the veteran's dry eye problems as 
significant.  As a 20 percent rating is the highest rating 
assignable under Diagnostic Code 6025,the veteran is not 
entitled to a higher initial rating for epiphora.  The 
veteran is not entitled to a higher initial rating under 
Diagnostic Code 6018 for conjunctivitis, because a 10 percent 
rating is the highest rating for active conjunctivitis.  
Also, the VA examinations in 2001 and 2004 did not show 
trachomatous conjunctivitis to warrant a rating under 38 
C.F.R. § 4.84a, Diagnostic Code 6017 (2005).  

The evidence at the October 1993, December 1999, December 
2001, and April 2004 VA examinations did not suggest that the 
veteran's conjunctivitis-related symptomatology resulted in 
uveitis, scleritis, iritis, cyclitis, choroiditis, retinitis, 
a recent intra-ocular hemorrhage, a detachment of the retina, 
or an unhealed eye injury.  Additionally, there was no 
indication that the veteran's conjunctivitis resulted in an 
impairment of visual acuity or field loss, required rest, or 
resulted in episodic incapacity.  Therefore, for the periods 
prior to December 13, 2001, and beginning on December 13, 
2001, a rating under 38 C.F.R. § 4.84a, Diagnostic Code 6000, 
6002, 6003, 6004, 6005, 6006, 6007, 6008, or 6009 (2005) is 
not warranted. 

Additionally, the evidence does not indicate that that the 
veteran has tuberculosis of the eye or glaucoma due to his 
service-connected conjunctivitis.  Therefore, for the periods 
prior to December 13, 2001, and beginning on December 13, 
2001, a rating under 38 C.F.R. § 4.84a, Diagnostic Code 6010, 
6012, or 6013 (2005) is not warranted.

While cataracts were noted in December 1999, there is no 
indication that these cataracts were caused or worsened by 
the veteran's service-connected conjunctivitis.  As such, a 
rating under 38 C.F.R. § 4.84a, Diagnostic Codes 6027 or 6028 
(2005), is not warranted.  In addition, there is no evidence 
that the veteran's conjunctivitis has resulted in ptosis, 
ectropion, entropion, lagophthalmos, or optic neuritis.  As 
such, for the periods prior to December 13, 2001, and 
beginning on December 13, 2001, a rating under 38 C.F.R. § 
4.84a, Diagnostic Code 6019, 6020, 6021, 6022, or 6026 (2005) 
is not warranted.

For the reasons set out above, the veteran is not entitled to 
an initial compensable rating for the period preceding 
December 13, 2001, and is not entitled to a higher initial 
rating than 20 percent for the period beginning December 13, 
2001.  As the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 





 Entitlement to a higher initial rating than 20 percent 
rating for diabetes.

The appellant is currently evaluated under the criteria for 
rating diabetes mellitus.  A 100 percent disability rating 
will be assigned when diabetes requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities, (avoidance of strenuous occupational and 
recreational activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

A 60 percent disability rating will be assigned when diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  

When managed by a restricted diet only, a 10 percent 
evaluation is warranted.  Compensable complications of 
diabetes are separately evaluated unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 38 C.F.R. § 
4.119; Diagnostic Code 7913 (2005).

In order to receive a 40 percent disability rating, the 
evidence would have to show that the veteran requires 
insulin, is on a restricted diet, and requires regulation of 
activities.  Although the evidence shows that the veteran 
takes insulin, it is less clear as to whether he is on a 
restricted diet.  At the March 2001 VA examination, the 
examiner commented that the veteran had not had weight gain 
or loss.  Also, the examiner at the veteran's April 2002 VA 
examination commented that the veteran's control of his 
diabetes had been relatively good.  

Even if it is conceded that the veteran is on a "restricted 
diet", the evidence does not show that the veteran's 
diabetes requires "regulation of activities."  

Although the phrase "regulation of activities" is not an 
example of precise language, it cannot be concluded that the 
veteran's inability to do certain activities because of his 
sarcoidosis constitutes "regulation of activities" due to 
diabetes.  In commenting on the veteran's sarcoidosis, the VA 
examiner in April 2004 commented that the veteran did not 
have activity restrictions.  No physician or examiner has 
stated that the veteran could not do certain activities 
because of his diabetes - this would constitute an example of 
"regulation of activities."  Because the evidence does not 
show that the veteran's activities are regulated due to his 
diabetes, it must be concluded that he does not meet the 
criteria for a 40 percent rating.  

The preponderance of the evidence is against the veteran's 
claim challenging the propriety of the initial 20 percent 
rating for diabetes mellitus.  As such, the benefit-of-the-
doubt doctrine is not for application.  Accordingly, the 20 
percent rating assigned for diabetes mellitus was proper, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular consideration

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards. See 38 
C.F.R. § 3.321 (2005). The current evidence of record does 
not demonstrate that the veteran's disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment. 38 C.F.R. § 3.321.  It is undisputed that 
the symptoms he experiences have some effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability." 38 C.F.R. § 4.1.  The 
Board recognizes the veteran has claimed that his service-
connected disability has affected his ability to work.  
However, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


  Entitlement to a total rating based on individual 
unemployability (TDIU).

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2005).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2005)

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. 38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2005).

The veteran is service-connected for nine disabilities: 
pulmonary sarcoidosis (rated as 30 percent disabling); 
diabetes mellitus (rated as 20 percent disabling); dry eye 
and conjunctivitis (rated as 20 percent disabling); hearing 
loss (rated as 10 percent disabling); tinnitus (rated as 10 
percent disabling); peripheral neuropathy of the left leg 
(rated as 10 percent disabling); peripheral neuropathy of the 
right (rated as 10 percent disabling); sarcoid skin lesions 
(rated as 10 percent disabling); and, bilateral 
nonproliferative diabetic retinopathy (rated as 
noncompensably disabling).  The veteran does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  

The issue is whether his service-connected disability 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage"). Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affects 
his employability to some degree.  At the veteran's April 
2004 VA examination for his eyes, the examiner stated that 
the veteran would have a moderate amount of difficulty with a 
regular job that required a lot of reading because of his dry 
eyes and cataracts.  However, at the veteran's December 2001 
VA examination, the examiner opined that the veteran probably 
would be able to find employment where he could apply his 
skills and talents.  Similarly, at the veteran's April 2004 
VA general examination, the examiner stated that given a 
different job market, the veteran would be able to obtain and 
maintain gainful employment.  

There is no probative evidence in the record to suggest that 
the veteran is incapable of performing sedentary work or 
other forms of similar work, due solely to the established 
service- connected disabilities.  While his service-connected 
disabilities may limit him when performing some forms of 
work, it does not prevent all substantially gainful 
employment for which he is qualified by reason of his 
education and work experience.  As a result, the Board finds 
that the criteria for a TDIU rating are not met.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to service connection for a bilateral shoulder 
disability is denied.  

Entitlement to service connection for a disability manifested 
by body cramps is denied.  

Entitlement to service connection for a disability manifested 
by a sore throat and a chronic cough is denied.  

Entitlement to service connection for a cardiovascular 
disability is denied.  

Entitlement to service connection for ulcers is denied.  

Entitlement to service connection for a liver disability is 
denied.  

Entitlement to service connection for a spleen disability is 
denied.  

Entitlement to a higher initial rating than 30 percent for 
sarcoidosis is denied.  

Entitlement to a higher initial rating to 10 percent (but no 
higher) for sarcoid skin lesions is granted.  

Entitlement to an initial compensable rating for dry eye and 
conjunctivitis, for the period preceding December 13, 2001, 
is denied.  

Entitlement to an initial rating higher than 20 percent 
rating for dry eye and conjunctivitis, for the period 
beginning December 13, 2001, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes is denied.  

Entitlement to a TDIU is denied.  



______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


